UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One)  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010  Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 APPLIED MINERALS INC (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report: Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of September 30, 2010 was 69,249,072 . DOCUMENTS INCORPORATED BY REFERENCE:None. APPLIED MINERALS, INC. AND SUBSIDIARY (Formerly Atlas Mining Company and Subsidiary) (An Exploration Stage Company) THIRD QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations and Comprehensive Loss (unaudited) for the Three and Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2010 and 2009 7 Condensed Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures Certification under Sarbanes-Oxley Act of 2002 PART I.FINANCIAL INFORMATION APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Supply inventory - 0 - Investments – available for sale Deposits and prepaids Total Current Assets Property and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated Depreciation ) ) Total Property and Equipment Other Assets Assets from discontinued operations being held for sale Total Other Assets TOTAL ASSETS $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 3 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable - 0 - Current portion of leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of leases payable Total Long-Term Liabilities Other Liabilities Convertible debt (PIK Notes), net of discount Liabilities from discontinued operations Total Other Liabilities TOTAL LIABILITIES Commitments and Contingencies - 0 - - 0 - Stockholders’ Equity (Deficit) Preferred stock, $0.001 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding - 0 - - 0 - Common stock, $0.001 par value, 120,000,000 shares authorized, 69,249,072 and 69,781,351 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit prior to the exploration stage ) ) Accumulated deficit during the exploration stage ) ) Accumulated other comprehensive loss ) ) Total Applied Minerals, Inc. stockholders’ equity (deficit) ) Non-controlling interest Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying condensed notes are an integral part of these financial statements. 4 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended For the nine months ended Exploration Stage) September 30, September 30, through September 30, 2010 (Restated) (Restated) REVENUES $ - 0 - $ - 0 - $ - 0 - $ - 0 - $ - 0 - COST OF SALES - 0 - - 0 - - 0 - - 0 - - 0 - Gross Profit - 0 - - 0 - - 0 - - 0 - - 0 - OPERATING (INCOME) EXPENSES: Exploration costs General and administrative (Gain) loss from disposition of land and equipment - 0 - - 0 - - 0 - - 0 - Loss on impairment of equipment - 0 - Total Operating Expenses Net Operating Loss OTHER INCOME (EXPENSE): Interest income 76 Interest expense Sale of clay samples - 0 - - 0 - Refund of insurance premium - 0 - Gain on stock award forfeiture - 0 - - 0 - - 0 - Gain (loss) on revaluation of stock awards Net proceeds from legal settlement - 0 - Amortization of convertible debt discount - 0 - - 0 - - 0 - Other income (expense) 2 - 0 - - 0 - Total Other Income (Expense) Loss from exploration stage, before income taxes Provision (benefit) for income taxes - 0 - - 0 - - 0 - - 0 - - 0 - Net Loss from Exploration Stage Before Discontinued Operations Net income (loss) from discontinued operations Net loss from exploration stage after discontinued operations Net income (loss) attributable to the non-controlling interest 3 33 62 Net Loss Attributable to Applied Minerals, Inc. $ (1,279,227) $ (1,466,032) $ $ (4,821,175) $ (9,782,599) Earnings Per Share Information (Basic and Diluted): Net loss per share before discontinued operations attributable to Applied Minerals, Inc. common shareholders $ (0.02) $ (0.03) $ $ (0.08) Discontinued operations attributable to Applied Minerals, Inc. common shareholders Net Loss Per Share Attributable to Applied Minerals, Inc. common shareholders $ (0.02) $ (0.03) $ $ (0.08) Weighted Average Shares Outstanding (basic and diluted) The accompanying condensed notes are an integral part of these financial statements. 5 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (continued) For the Period January 1, 2009 (Beginning of For the nine months ended Exploration Stage) September 30, through September 30, 2010 Net Loss $ ) $ ) $ ) Other Comprehensive Income (Loss): Change in market value of investments - 0 - ) Comprehensive Loss ) ) ) Comprehensive loss attributable to non-controlling interest - 0 - - 0 - - 0 - Comprehensive Loss Attributable to Applied Minerals, Inc. $ ) $ ) $ ) The accompanying condensed notes are an integral part of these financial statements. 6 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period January 1, 2009 (Beginning of For the nine months ended Exploration Stage) September 30, through September 30, 2010 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of discount – PIK Notes - 0 - Issuance of PIK Notes in payment of interest Stock issued for director services Stock issued for payment of consulting services - 0 - Fair value of warrants and options issued to consultants and directors Loss on revaluation of stock awards Gain on stock award forfeiture ) - 0 - ) Loss on impairment of assets Loss on disposition of assets - 0 - ) Change in operating assets and liabilities: (Increase) Decrease in: Accounts receivable - 0 - 44 44 Supply inventory ) - 0 - ) Deposits and prepaids Increase (Decrease) in: Accounts payable and accrued expenses Net cash used by discontinued operations Net cash used by operating activities ) ) ) Cash flows from investing activities: Purchases of land improvements ) - 0 - ) Purchases of equipment and vehicles ) ) ) Proceeds from sale of assets - 0 - Net cash provided by discontinued operations - 0 - Net cash provided by investing activities ) Cash flows from financing activities: Payments on notes payable ) ) ) Payments on leases payable ) ) ) Proceeds from notes payable - 0 - - 0 - Proceeds from PIK notes payable Payments for forfeiture of common stock ) - 0 - ) Net cash used by discontinued operations ) ) ) Net cash provided (used) by financing activities Net increase (decrease) in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ Cash Paid For: Interest $ $ $ Income Taxes $
